Case: 22-50088      Document: 00516586382           Page: 1     Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 21, 2022
                                    No. 22-50088                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Samuel Jesus Avila,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:21-CR-280-1


   Before Jones, Smith, and Graves, Circuit Judges.
   Per Curiam:*
          Samuel Avila pled guilty to receipt of a firearm while under
   indictment, in violation of 18 U.S.C. § 922(n). On appeal, he challenges the
   constitutionality of that statute. He also raises three challenges to the district
   court’s application of three sentencing enhancements. All but one of these




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50088       Document: 00516586382         Page: 2   Date Filed: 12/21/2022




                                    No. 22-50088


   arguments is raised for the first time on appeal, and all of them fail. We
   AFFIRM.
                                         I.
          In August 2021, the police received a tip that Avila was distributing
   narcotics and possessed a firearm used in a murder. Avila had previously
   been arrested and indicted for armed burglary. He pled guilty to the burglary
   and was sentenced to an eight-year probation, adjudication deferred.
          Soon after receiving the tip, officers detained Avila along with three
   other individuals. The four men had been seen smoking marijuana and then
   driving a car registered to one of Avila’s family members. In plain view inside
   the car, the officers saw two firearms. The police obtained a search warrant
   for the car and found 1.05 ounces of marijuana, a digital scale, a Glock with a
   31-round magazine, two stolen Smith & Wesson guns, and a stolen American
   Tactical AR-15.
          The defendant admitted possessing the Glock, the marijuana, and the
   digital scale. He was charged with, and pled guilty to, receipt of the Glock
   while under indictment in violation of 18 U.S.C. § 922(n).
          The presentence report (PSR) recommended enhancements,
   (1) because the offense involved three or more firearms, U.S.S.G.
   § 2K2.1(b)(1)(A); (2) because at least one of the firearms was stolen,
   U.S.S.G. § 2K2.1(b)(4); and (3) because the firearm was possessed in
   connection with another felony offense—in this case, drug trafficking--
   U.S.S.G. § 2K2.1(b)(6)(B).
          The district court adopted the PSR in full. The defendant appealed.
                                         II.
           We address each of Avila’s contentions in turn. First, because the
   defendant did not challenge the constitutionality of § 922(n) at trial, this




                                         2
Case: 22-50088      Document: 00516586382           Page: 3    Date Filed: 12/21/2022




                                     No. 22-50088


   court reviews the decision below for plain error. FED. R. CRIM. P. 52(b). To
   show plain error, the defendant must demonstrate “(1) that an error
   occurred; (2) that the error was plain, which means clear or obvious; (3) that
   the plain error would affect his substantial rights; and (4) that not correcting
   the error would seriously affect the fairness, integrity, or public reputation of
   judicial proceedings.” United States v. Stockman, 947 F.3d 253, 259 (5th
   Cir.), cert. denied, 141 S. Ct. 369 (2020) (brackets omitted). The parties focus
   their arguments on the second prong.
          An error is only “plain” if there is no room for reasonable dispute.
   United States v. Ramirez, 37 F.4th 233, 235 (5th Cir. 2022). It follows that a
   “lack of binding authority is often dispositive in the plain-error context.”
   United States v. Gonzalez, 792 F.3d 534, 538 (5th Cir. 2015). “Even where
   the argument requires only extending authoritative precedent, the failure of
   the district court to do so cannot be plain error.” United States v. Evans,
   587 F.3d 667, 671 (5th Cir. 2009). And “when any analogy to existing
   authority would be strained, the district court’s actions cannot amount to
   plain error.” Stockman, 947 F.3d at 260.
          The defendant has failed to meet this standard. There is no binding
   precedent holding § 922(n) unconstitutional. Instead, the defendant urges
   this court to extend the decision in New York State Rifle & Pistol Association,
   Inc. v. Bruen, 142 S. Ct. 2111 (2022) to an entirely new context—
   Section 922(n). To do so, this court would have to (a) survey the historical
   pedigree of similar laws and (b) adopt the defendant’s interpretation of that
   history, thereby disagreeing with several other federal courts that confronted
   this issue post-Bruen. See, e.g., United States v. Perez-Garcia, 2022 WL
   4351967, at *7 (S.D. Cal. Sept. 18, 2022) (“the Nation’s historical tradition
   supports such targeted regulations” as § 922(n)); United States v. Kays,
   2022 WL 3718519, at *5 (W.D. Okla. Aug. 29, 2022) (finding that there are




                                           3
Case: 22-50088      Document: 00516586382            Page: 4   Date Filed: 12/21/2022




                                      No. 22-50088


   “proper historical analogues for § 922(n)”). All of this can be appropriate
   on de novo review. It is not consonant with a finding of plain error.
          The parties agree that plain error review applies to the multiple-
   firearm enhancement. That enhancement applies “if the offense involved
   three or more firearms[.]” U.S.S.G. § 2K2.1(b)(1)(A). The commentary
   counsels courts to “count only those firearms that were . . . unlawfully
   possessed.” U.S.S.G. § 2K2.1, app. n. 5.
          Because the defendant has only admitted that he received the Glock
   while under indictment, he argues that the government never showed that
   his possession of the other guns in the car was unlawful. After all, § 922(n)
   does not bar the possession of weapons while under indictment, only their
   shipment, transport, or receipt.
          Yet the record corroborates the enhancement. While possession and
   receipt are not equivalent, a finding of possession can support a finding of
   receipt. United States v. Solomon, 29 F.3d 961, 964 (5th Cir. 1994). True, “a
   felon may possess a firearm without having ‘received’ it; he may have
   manufactured the gun himself.” Ball v. United States, 470 U.S. 856, 862,
   105 S. Ct. 1668, 1672 & n.9 (1985). But the firearms in the backseat were
   made by American Tactical and Smith & Wesson, not the defendant. Thus,
   he must have received them at some point.
          Moreover, there is good reason to believe the receipt occurred after
   indictment. The defendant was arrested in August 2020 for armed burglary,
   at which point it is likely that any guns in the defendant’s possession would
   have been taken. He was indicted the next month. And the defendant’s
   admission that he received the Glock after his indictment supports the
   proposition that he continued acquiring firearms during this time. In sum, it
   was not plain error for the district court to conclude, on the preponderance




                                           4
Case: 22-50088     Document: 00516586382           Page: 5   Date Filed: 12/21/2022




                                    No. 22-50088


   of the evidence, that the defendant unlawfully received firearms while under
   indictment.
          Next, plain error review applies to the stolen-firearm enhancement,
   U.S.S.G. § 2K2.1(b)(4), imposed because all three of the guns found in the
   backseat were stolen. The defendant asserts that, because he was not subject
   to the multiple-firearms enhancement, he was not responsible for the stolen
   guns in the backseat of the car. And since the Glock was not stolen, the
   district court erred by enhancing his sentence.
          This argument fails for two reasons. First, the district court correctly
   imposed the multiple-firearms enhancement. Second, even if it erred, the
   stolen-firearms enhancement does not share the multiple-firearms
   enhancement’s requirement of unlawful possession. The stolen firearm
   enhancement applies if any firearm was stolen. U.S.S.G. § 2K2.1(b)(4).
   Therefore, even if the defendant had lawfully possessed the stolen firearms,
   the enhancement would still apply. Consequently, the district court’s
   application of the enhancement was not wrong, much less plain error.
          Guideline § 2K2.1(b)(6)(B) imposes a four-level increase if the
   defendant “used or possessed any firearm . . . in connection with another
   felony offense.” “Another felony” here means “any federal, state, or local
   offense . . . punishable by imprisonment for a term exceeding one year,
   regardless of whether a criminal charge was brought, or a conviction
   obtained.”    U.S.S.G. § 2K2.1, app. n. 14(C).         This enhancement is
   automatically applied where the “other felony” is drug trafficking and the
   gun is found in proximity to drugs, drug-manufacturing materials, or drug
   paraphernalia. U.S.S.G. § 2K2.1, app. n. 14(B).
          A “determination that a firearm was used or possessed in connection
   with another felony offense for purposes of U.S.S.G. § 2K2.1(b)(6)(B) is a
   factual finding that is reviewed for clear error.” United States v. Bass,




                                         5
Case: 22-50088      Document: 00516586382          Page: 6    Date Filed: 12/21/2022




                                    No. 22-50088


   996 F.3d 729, 742 (5th Cir. 2021). Therefore, the court should affirm if the
   decision below “is plausible in light of the whole record.” United States v.
   Blanco, 27 F.4th 375, 382 (5th Cir. 2022).
          In light of the whole record, it was plausible to conclude that the
   defendant had engaged in drug trafficking.         Several facts support the
   conclusion. First is the presence in the car of a digital scale. As the district
   court stated, while it may be that “people use digital scales for personal use
   sometimes . . . they certainly use [them] for distribution.” Second is the tip
   that the defendant was involved in drug trafficking. While an unverified tip
   is not sufficient evidence of criminal behavior by itself, the tip here
   corresponds with the other evidence. This court has inferred drug trafficking
   from similar fact patterns in the past. United States v. Sharp, 6 F.4th 573, 579
   (5th Cir. 2021), cert. denied, 142 S. Ct. 1124 (2022) (“The presence of these
   guns and drug distribution materials [such as a digital scale] allowed the jury
   to infer an intent to distribute even if the quantities were consistent with
   personal use.”) See also United States v. Kates, 174 F.3d 580, 582 (5th Cir.
   1999) (noting that evidence “such as drug paraphernalia, guns, or large
   quantities of cash” may support an intent to distribute). Finally, defendant’s
   possession of four guns is suggestive of drug trafficking. United States v.
   Cooper, 979 F.3d 1084, 1090 (5th Cir. 2020) (“firearms are common ‘tools of
   the trade’ of drug trafficking”), cert. denied, 141 S. Ct. 1715 (2021). At
   minimum, these circumstances indicate that the district court’s decision was
   not clearly erroneous.
          The judgment of conviction and sentence is AFFIRMED.




                                          6